UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F/A (Mark One) o Registration statement pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934. Or x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the fiscal year ended May 31, 2010. Or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Or o Shell company report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Date of event requiring this shell company report . Commission file number 001-32001 LORUS THERAPEUTICS INC. (Exact Name of Registrant as Specified in Its Charter) Canada (Jurisdiction of Incorporation or Organization) 2 Meridian Road Toronto, Ontario, Canada M9W 4Z7 (Address of Principal Executive Offices) Elizabeth Williams Telephone: (416) 798-1200 Facsimile: (416) 798-2200 2 Meridian Road Toronto, Ontario, Canada M9W 4Z7 (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Common Shares Toronto Stock Exchange Securities registered or to be registered pursuant to Section 12(g) of the Act:None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act:None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. Common Shares, without par value at May 31, 2010: 9,933, 454 Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox If this is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNox Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filerx Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing. U.S. GAAP o International Financial Reporting Standards as issued by the International Accounting Standards Board o Otherx If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17oItem 18x If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox Explanatory Note This filing has been amended to change the Auditors Report on page F2. TABLE OF CONTENTS PAGE PART I 3 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 3 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 3 ITEM 3. KEY INFORMATION 3 ITEM 4. INFORMATION ON THE COMPANY 16 ITEM 4A. UNRESOLVED STAFF COMMENTS 34 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 34 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 57 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 72 ITEM 8. FINANCIAL INFORMATION 74 ITEM 9. THE OFFER AND LISTING 74 ITEM 10. ADDITIONAL INFORMATION 75 ITEM 11. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 88 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 88 PART II 89 ITEM 13. DEFAULTS, DIVIDENDS, ARREARAGES AND DELINQUENCIES 89 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 89 ITEM 15. CONTROLS AND PROCEDURES 89 ITEM 16. [RESERVED] 90 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 90 ITEM 16B. CODE OF ETHICS 90 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 90 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 91 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 91 PART III 92 ITEM 17. FINANCIAL STATEMENTS 92 ITEM 18. FINANCIAL STATEMENTS 92 ITEM 19. EXHIBITS 93 General On July10, 2007 (the”Arrangement Date”), Lorus Therapeutics Inc. completed a plan of arrangement and corporate reorganization with, among others, 4325231CanadaInc. (now Global Summit Real Estate Inc.), formerly Lorus TherapeuticsInc. (“OldLorus”), 6707157CanadaInc. and Pinnacle International Lands,Inc. (the “Arrangement”). As a result of the plan of arrangement and reorganization, among other things, each common shareof Old Lorus was exchanged for one of our common shares and the assets (excluding certain future tax assets and related valuation allowance) and liabilities of Old Lorus (including all of the shares of its subsidiaries) were transferred, directly or indirectly, to our corporation and/or our subsidiaries. We continued the business of Old Lorus after the Arrangement Date with the same officers and employees and continued to be governed by the same directors as Old Lorus prior to the Arrangement Date.In this Annual Report on Form 20-F, all references to “Lorus” the “Corporation”, the “Company”, “we”, “our”, “us” and similar expressions, unless otherwise stated, are references to Old Lorus prior to the Arrangement Date and us after the ArrangementDate.References to this “Form 20-F” and this “Annual Report” mean references to this Annual Report on Form 20-F for the year ended May 31, 2010. We use the Canadian dollar as our reporting currency. All references in this Annual Report to “dollars” or “$” are expressed in Canadian dollars, unless otherwise indicated. See also “Item 3. Key Information” for more detailed currency and conversion information. Our consolidated financial statements, which form part of the Annual Report, are presented in Canadian dollars and are prepared in accordance with accounting principles generally accepted in Canada (“Canadian GAAP”) which differ in certain respects from accounting principles generally accepted in the United States (“U.S. GAAP”). The differences between Canadian GAAP and U.S. GAAP, as they relate to our business, are explained in the Supplementary Information included with the Financial Statements included in this Annual Report. Special note regarding forward-looking statements in this Annual Report This Annual Report may contain forward-looking statements within the meaning of securities laws.Such statements include, but are not limited to, statements relating to: Ÿ our ability to obtain the substantial capital required to fund research and operations; Ÿ our plans to obtain partners to assist in the further development of our product candidates; Ÿ our expectations with respect to existing and future corporate alliances and licensing transactions with third parties, and the receipt and timing of any payments to be made by us or to us in respect of such arrangements; Ÿ our expectations regarding future financings; Ÿ our plans to conduct clinical trials and pre-clinical programs; Ÿ the length of clinical trials; Ÿ the partnering potential of our products; Ÿ our business strategy; Ÿ our expectations regarding the progress and the successful and timely completion of the various stages of our drug discovery, pre-clinical and clinical studies and the regulatory approval process; Ÿ our plans, objectives, expectations and intentions; and Ÿ other statements including words such as “anticipate”, “contemplate”, “continue”, “believe”, “plan”, “estimate”, “expect”, “intend”, “will”, “should”, “may”, and other similar expressions. Such statements reflect our current views with respect to future events and are subject to risks and uncertainties and are necessarily based upon a number of estimates and assumptions that, while considered reasonable by us are inherently subject to significant business, economic, competitive, political and social uncertainties and contingencies. Many factors could cause our actual results, performance or achievements to be materially different from any future results, performance, or achievements that may be expressed or implied by such forward-looking statements, including, among others: Ÿ our ability to continue to operate as a going concern; Ÿ our ability to obtain the substantial capital required to fund research and operations; 1 Ÿ our lack of product revenues and history of operating losses; Ÿ our early stage of development, particularly the inherent risks and uncertainties associated with (i) developing new drug candidates generally, (ii) demonstrating the safety and efficacy of these drug candidates in clinical studies in humans, and (iii) obtaining regulatory approval to commercialize these drug candidates; Ÿ our ability to recruit patients for clinical trials; Ÿ the progress of our clinical trials; Ÿ our liability associated with the indemnification of Old Lorus and its directors, officers and employees Ÿ our ability to find and enter into agreements with potential partners; Ÿ our drug candidates require time-consuming and costly preclinical and clinical testing and regulatory approvals before commercialization; Ÿ clinical studies and regulatory approvals of our drug candidates are subject to delays, and may not be completed or granted on expected timetables, if at all, and such delays may increase our costs and could delay our ability to generate revenue; Ÿ the regulatory approval process; Ÿ our ability to attract and retain key personnel; Ÿ our ability to obtain patent protection and protect our intellectual property rights; Ÿ our ability to protect our intellectual property rights and to not infringe on the intellectual property rights of others; Ÿ our ability to comply with applicable governmental regulations and standards; Ÿ development or commercialization of similar products by our competitors, many of which are more established and have greater financial resources than we do; Ÿ commercialization limitations imposed by intellectual property rights owned or controlled by third parties; Ÿ our business is subject to potential product liability and other claims; Ÿ our ability to maintain adequate insurance at acceptable costs; Ÿ further equity financing may substantially dilute the interests of our shareholders; Ÿ changing market conditions; and Ÿ other risks detailed from time-to-time in our ongoing quarterly filings, annual information forms, annual reports and annual filings with Canadian securities regulators and the United States Securities and Exchange Commission, and those which are discussed under the heading “Risk Factors”. Should one or more of these risks or uncertainties materialize, or should the assumptions set out in the section entitled “Risk Factors” underlying those forward-looking statements prove incorrect, actual results may vary materially from those described herein.These forward-looking statements are made as of the date of this Annual Report or, in the case of documents incorporated by reference herein, as of the date of such documents, and we do not intend, and do not assume any obligation, to update these forward-looking statements, except as required by law.We cannot assure you that such statements will prove to be accurate as actual results and future events could differ materially from those anticipated in such statements.Investors are cautioned that forward-looking statements are not guarantees of future performance and accordingly investors are cautioned not to put undue reliance on forward-looking statements due to the inherent uncertainty therein. 2 PART I Item 1.Identity of Directors, Senior Management and Advisors Not applicable. Item 2.Offer Statistics and Expected Timetable Not applicable. Item 3.Key Information A.Selected Financial Data The following tables present our selected consolidated financial data.You should read these tables in conjunction with our audited consolidated financial statements and accompanying notes included inItem 18of this Annual Report and the “Management’s Discussion and Analysis of Financial Condition and Results of Operations” included in Item 5 of this Annual Report. The financial data as at May 31, 2010, 2009, 2008, 2007 and 2006 and for the years ended May 31, 2010, 2009, 2008, 2007 and 2006 have been derived from, and are qualified in their entirety by reference to, our audited consolidated financial statements, which have been prepared in accordance with Canadian GAAP and reconciled to U.S. GAAP inthe Supplementary Information included with the Financial Statements included in this Annual Report. The following table presents a summary of our consolidated statement of operations derived from our audited financial statements for the years ended May 31, 2010, 2009, 2008, 2007 and 2006. Consolidated statements of operations data (In thousands, except per share data) Years Ended May 31, 20101 2 20091 2 20081 2 20071 2 20061 2 In accordance with Canadian GAAP Revenue $ $ $
